                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION


MARSHALL BABCOCK, JR, et al.,            )
                                         )
                   Plaintiffs            )
      vs.                                )   Case No. 3:14-CV-200 RLM-MGG
                                         )
BIOMET ORTHOPEDICS, LLC, et al.,         )
                                         )
                   Defendants            )

                                OPINION AND ORDER

      Biomet moved for summary judgment in this case contending that it is

entitled to judgment on the merits as a sanction for the plaintiffs’ failure to

preserve the M2a device that was removed during Mr. Babcock’s revision surgery

in December 2013. For the following reasons, I am denying that motion.

      Summary judgment is only appropriate if the pleadings, discovery materials,

disclosures, and affidavits demonstrate that there are no genuine issues of

material fact, and that the non-moving party is entitled to judgment as a matter

of law. FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23(1986);

Protective Life Ins. Co. v. Hansen, 632 F.3d 388, 391-92 (7th Cir. 2011). The

record in this case doesn’t support the relief requested.

      These facts are undisputed. In March 2013, I entered an Explant

Preservation Order in MDL 2391 requiring the plaintiffs to “make good faith efforts

to ensure that non-party medical practitioners, hospitals, and vendors engaged

to facilitate device preservation preserve [their] Explanted M2a Devices that may
be relevant to the claims, defenses, or subject matter of [their] case consistent

with this order....” [Doc. No. 279 in 3:12md2391]. That order also provided:

      III. OBTAINING EXPLANTED M2a DEVICES

             A. M2a Devices that...are not in either party’s possession
             With respect to M2a Devices that...have been explanted but are
      not in either party’s possession, counsel for a plaintiff may elect to
      obtain plaintiff’s Explanted M2a Device from plaintiff’s surgeon or the
      hospital where the surgery occurred and send it to a contract
      laboratory of plaintiff’s choice or a designated storage facility. If
      plaintiff’s counsel does not elect to obtain an Explanted M2a Device
      within 60 days of the revision surgery, Biomet will make
      arrangements for it to be sent to Malcolm Naylor at Biomet in
      Warsaw, Indiana.

[Doc. No. 279].

      Mr. Babcock hired an attorney (Jerrold Parker from Parker Waichman LLP)

in December 2013, when he had his revision surgery, and filed this suit in

February 2014, almost a year after the explant preservation order was entered.

When Mr. Parker and co-counsel Richard Arsenault filed the complaint in 2016,

they already had cases pending in this MDL, and knew or should have known

about the explant preservation order. That knowledge can be imputed to Mr.

Babcock, see Washington v. Parkinson, 737 F.3d 470, 473 (7th Cir. 2013); Frey

v. Fraser Yachts, 29 F.3d 1153, 1158 (7th Cir. 1994), when, as here the record

clearly indicates that Mr. Parker instructed the hospital to send the explanted

device to him, but Mr. Babcock changed the directive.

      An assessment report by United Health services completed on the day of Mr.

Babcock’s revision surgery stated that:

                                          2
      Patient states he does not want his explanted device to go to the
      lawyer, as planned. He stated he wants to take it himself...Called
      Parker/Wa[i]chman LLP and spoke with...legal assistant. She
      notified the lawyer for this case....

[Doc. No. 199-4].

      Mr. Babcock testified during his deposition in November 2017 (almost four

years after the revision surgery) that he asked someone at the hospital “if they

would take [the explanted device] because [h]e knew if we [presumably Biomet’s

attorneys] took it that’d be the end of it,” and that someone told his wife it was “in

a drawer.” [Doc. No. 199-3]. Mr. Babcock’s surgeon, Dr. Cicoria, indicated during

his deposition in November 2017 that he didn’t know if the hospital still had the

device. [Doc. No. 199-5].

      To prevail on its motion, Biomet must show that Mr. Babcock didn’t make

a good faith effort to preserve the explanted device, e.g., that he acted willfully or

in bad faith (“for the purpose of hiding adverse information”), Trask-Morton v.

Motel 6 Operating L.P., 534 F.3d 672, 681 (7th Cir 2008); Ramirez v. T&H Lemont,

Inc., 845 F.3d 772, 781 (7th Cir. 2016), or that the failure to preserve the

explanted device was his “fault”. Marrocco v. General Motors Corp., 966 F.2d 220,

224 (7th Cir. 1992). Biomet alleges the latter. It contends that: Mr. Babcock acted

unreasonably by preventing the explant from being sent to his attorney, failing to

timely secure the explant from the hospital, and assuming that the hospital would

hold it indefinitely; the loss of the device irreparably prejudices Biomet’s ability to

defend itself; and the only appropriate sanction is to dismiss his claims. Citing,

                                          3
e.g., Marrocco v. General Motors Corp., 966 F.2d 220 (7th Cir. 1992); Collins v.

Illinois, 554 F.3d 693, 696 (7th Cir. 2009); Langley by Langley v. Union Electric

Co., 107 F.3d 510, 514 (7th Cir. 1997).

      But the record contains no evidence about what steps, if any, either party

or their attorneys took to locate and preserve the device after it was removed, or

when the device was actually lost or destroyed. The explant preservation order

gave both parties a right to obtain and test the device, but neither appears to have

made any effort to exercise that right in a timely fashion. Mr. Babcock had an

obligation to preserve the explanted device, but before he pays for his omission

with his cause of action, the court needs to know more about what each party did

and didn’t do. Mr. Babcock testified that he thought his surgeon had the implant,

but no evidence suggests that Biomet ever acted on that information. While Mr.

Babcock and his attorneys are at fault for not obtaining and preserving the

explanted device, I can’t find on the basis of the limited record before me that they

were the only ones at fault for failing to do so in a timely fashion, or that their

actions were objectively unreasonable as a matter of law.

      Accordingly, Biomet’s motion for summary judgment [Doc. No. 197] is

DENIED.

      SO ORDERED.

      ENTERED:        August 7, 2019

                                                   /s/ Robert L. Miller, Jr.
                                              Judge, United States District Court

                                          4
